

EXHIBIT 10.4



[employee name]
NSO    
                            
Stock Option Agreement


(Nonstatutory Stock Option Granted Under
the Fenix Parts, Inc. 2014 Amended and Restated Incentive Stock Plan)


Subject to the following terms, Fenix Parts, Inc., a Delaware corporation (the
“Company”), grants to the following employee of the Company (“Grantee”), as of
the following grant date (the “Grant Date”), a nonstatutory stock option (the
“Option”) to purchase the following number of shares of the Company’s common
stock, par value $.001 per share (the “Option Shares”), at the following
purchase price per share (the “Exercise Price”), exercisable in accordance with
the following vesting schedule, subject to expiration on the following
expiration date (the “Expiration Date”):
Grantee:    
Grant Date:    
Number of Option Shares:    
Exercise Price:    $
Vesting schedule:    One-fourth (1/4) of the Option Shares will vest on each of
the first four anniversaries of the Grant Date
Expiration Date:    


Terms of Option
1.
Plan

The Option has been granted under the Fenix Parts, Inc. 2014 Amended and
Restated Incentive Stock Plan (the “Plan”), which is incorporated in this
Agreement by reference. Capitalized terms used in this Agreement without being
defined (for example, the term “Committee”) have the same meanings that they
have in the Plan.
2.
Vesting and Exercisability

The Option may be exercised in whole or in part at any time prior to its
Expiration Date to the extent that it is vested at the time of exercise. Any
vested portion of the Option that remains unexercised shall expire on the
Option’s Expiration Date, subject to earlier expiration as provided in Paragraph
5 of this Agreement.
Any unvested portion of the Option shall expire on Grantee’s Termination Date
unless Grantee’s Termination occurs by reason of his or her death, in which case
the Option shall become fully vested as of Grantee’s Termination Date.

1

--------------------------------------------------------------------------------



EXHIBIT 10.4



The Option shall become fully vested upon a Change in Control, as provided in
Article 7 of the Plan, prior to Grantee’s Termination Date.
3.
Manner of Exercise

The Option may be exercised in respect of a whole number of Option Shares (and
only in respect of a whole number) by:
(a)    written notice of exercise to the Committee (or the Committee’s designee)
at the Company’s principal executive offices which is received prior to the
Option’s Expiration Date; together with
(b)    full payment of the Exercise Price of the Option Shares in respect of
which the Option is exercised; and
(c)    full payment of an amount equal to the Company’s federal, state and local
withholding tax obligation, if any, in connection with the Option’s exercise.
In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Committee has adopted to
administer the Plan.
4.
Manner of Payment

Grantee’s payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised, and his or her payment of the Company’s withholding tax
obligation, if any, in connection with the exercise, shall be made by check or
by a wire transfer of immediately available funds.
Payment also may be made by means of a “cashless” net exercise through a broker
approved by the Plan Administrator for the purpose, pursuant to which the full
amount due to the Company is remitted directly by the broker from the net
proceeds of the sale of a sufficient number of Option Shares. Payment may also
be made in any other manner authorized by the Plan and specifically permitted by
the Board at the time of exercise.
5.
Early Expiration of Vested Portion of Option

The vested portion of the Option shall expire as follows:
(a)if Grantee incurs a Termination by reason of his or her death, the Option
shall expire on the earlier of the first anniversary of Grantee’s Termination
Date or the Option’s Expiration Date; and
(b)if Grantee incurs a Termination for any reason other than Grantee’s death,
the Option shall expire on the earlier of 90 days after Grantee’s Termination
Date or the Option’s Expiration Date.
6.
Confidentiality, Nonsolicitation and Noncompetition Agreement


2

--------------------------------------------------------------------------------



EXHIBIT 10.4



This Agreement and the grant of the Option are subject to Grantee’s (i) entering
into the Confidentiality, Nonsolicitation and Noncompetition Agreement which has
been provided to Grantee if Grantee has not previously entered into such
agreement in connection with Grantee’s receipt of an Award under the Plan (the
“Noncompetition Agreement”) or (ii) Grantee’s reaffirmation of the
Noncompetition Agreement that Grantee previously entered into in connection with
Grantee’s receipt of an Award under the Plan. The Company would not have granted
the Option to Grantee without Grantee’s entering into or reaffirming the
Noncompetition Agreement.
7.
Transferability

The Option may not be transferred, assigned or pledged (whether by operation of
law or otherwise), except (i) as provided by will or the applicable laws of
intestacy or (ii) in accordance with Section 5.5 of the Plan. The Option shall
not be subject to execution, attachment or similar process.
8.
Interpretation

This Agreement is subject to the terms of the Plan, as the Plan may be amended,
but except as required by applicable law, no amendment of the Plan after the
Grant Date shall adversely affect Grantee’s rights in respect of the Option
without Grantee’s consent.
If there is a conflict or inconsistency between this Agreement and the Plan, the
terms of the Plan shall control. The Committee’s interpretation of this
Agreement and the Plan shall be final and binding.
9.
No Right to Employment

Nothing in this Agreement shall be considered to confer on Grantee any right to
continue to be employed by the Company or a Subsidiary or to limit the right of
the Company or a Subsidiary to terminate such employment.
10.
No Stockholder Rights

Grantee shall not have any rights as a stockholder of the Company in respect of
any of the Option Shares unless and until Option Shares are issued to Grantee
following his or her exercise of the Option.
11.
Governing Law

This Agreement shall be governed in accordance with the laws of the State of
Illinois.
12.
Binding Effect

This Agreement shall be binding on the Company and its successors and on Grantee
and Grantee’s heirs, legatees and legal representatives.
13.
Effective Date


3

--------------------------------------------------------------------------------



EXHIBIT 10.4



This Agreement shall not become effective until Grantee’s acceptance of this
Agreement and the acceptance or reaffirmation of the Noncompetition Agreement.
Upon Grantee’s acceptance of this Agreement and the acceptance or reaffirmation
of the Noncompetition Agreement, this Agreement shall become effective,
retroactive to the Grant Date, without the necessity of further action by either
the Company or Grantee.
Fenix Parts, Inc.




By                
Kent Robertson
President and Chief Executive Officer




Acceptance by Grantee


I accept this Stock Option Agreement and agree to be bound by all of its terms.
I acknowledge receipt of a copy of the Plan and I (i) agree to enter into the
Noncompetition Agreement, a copy of which I acknowledge receipt, if I have not
previously entered into such agreement in connection with the receipt of an
Award under the Plan or (ii) reaffirm the Noncompetition Agreement that I have
previously entered into in connection with the receipt of an Award under the
Plan.


                    
[employee name]


                        
Grantee’s address:
________________________________
________________________________
________________________________























4

--------------------------------------------------------------------------------



EXHIBIT 10.4









[Signature Page for Stock Option Agreement]

5